In consolidated tax certiorari proceedings pursuant to Real Property Tax Law article 7 to review certain real property assessments made by the Village of Pelham Manor and the Town of Pelham with respect to property owned by the petitioner Levin Properties, the Assessor of the Village of Pelham Manor and the Board of Assessment Review of the Village of Pelham Manor (in proceeding No. 1), and the Assessor of the Town of Pelham and the Board of Assessment Review of the Town of Pelham (in proceeding No. 2.), separately appeal from an order of the Supreme Court, Westchester County (Sullivan, J.), entered March 12, 1986, which granted that branch of the petitioner’s motion which was to vacate certain notices to admit ratio served upon them by the petitioner.
Ordered that the order is affirmed, with one bill of costs payable jointly by the appellants.
Under the circumstances, that branch of the petitioner’s motion which was to vacate its notices to admit ratio was properly granted for reasons stated by Justice Sullivan (cf., Matter of Gridley Bldg. v Gingold, 11 NY2d 1029, 1031). In light of the vacatur of the notices, the Town of Pelham’s specific admission and the respondent Village of Pelham Manor’s implicit admission (by its failure to deny) concerning the ratios in said notices are deemed null and void and cannot be used for any purpose by the petitioner. Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.